                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MALEEHA AHMAD, et al.,                        )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )       No. 4:17-cv-2455 CDP
                                              )
CITY OF ST. LOUIS, MISSOURI,                  )
                                              )
                       Defendant.             )


                       Joint Motion to Modify Case Management Order

       The parties jointly move this Court to modify the Case Management Order, ECF No. 81,

to extend by 30 days the deadline to complete discovery that has been served and the

corresponding deadline for motions to compel. In support, they state:

       1. Discovery in this case must be complete by April 29, 2019. ECF No. 81. Motions to

            compel must be filed no later than seven days after the discovery deadline. Id.

       2. Certain discovery has been served that the parties are working diligently to complete

            but that nonetheless will not be completed by April 29. In particular, Plaintiffs served

            their second request for production on January 29 and the parties continue to work to

            facilitate production in light of technological limitations. Moreover, in mid-March

            Plaintiffs served subpoenas to produce documents upon the custodian of records for

            the Office of the Governor, the Missouri Highway Patrol, and St. Louis County, and,

            although those entities have not yet provided responsive documents, they have agreed

            to do so on a timetable that will extend past April 29. Finally, Defendants have served

            deposition subpoenas on Keith Rose, Alicia Street, and Scott Kampas, but, because of
           scheduling conflicts with the deponents and their attorneys, cannot complete the

           depositions by April 29.

       3. The parties ask to extend the deadline for completing discovery by 30 days, through

           May 29, and the corresponding deadline for motions to compel through June 5.

       4. The proposed extension would not require changes to any of the other deadlines in the

           Case Management Order.

WHEREFORE the parties move this Court to modify the Case Management Order to extend

through May 29, 2019 the deadline to complete discovery that is served prior to April 29 and to

extend through June 5 the deadline for motions to compel.

                                                    Respectfully submitted,

                                                    /s/ Anthony E. Rothert
                                                    Anthony E. Rothert, #44827MO
                                                    Jessie Steffan, #64861MO
                                                    ACLU of Missouri Foundation
                                                    906 Olive Street, Suite 1130
                                                    St. Louis, Missouri 63101
                                                    (314) 652-3114
                                                    arothert@aclu-mo.org
                                                    jsteffan@aclu-mo.org

                                                    Gillian R. Wilcox, #61278MO
                                                    406 West 34th Street, Suite 420
                                                    Kansas City, Missouri 64111
                                                    ACLU of Missouri Foundation
                                                    (816) 470-9938
                                                    gwilcox@aclu-mo.org
                                                    Attorneys for Plaintiffs

                                                    JULIAN L. BUSH
                                                    CITY COUNSELOR

                                                    /s/ Robert H. Dierker
                                                    Robert H. Dierker 23671MO
                                                    Associate City Counselor
                                                    dierkerr@stlouis-mo.gov
                                                    Brandon Laird 65564MO



                                               2
    Associate City Counselor
    Abby Duncan 67766MO
    Assistant City Counselor
    Megan Bruyns 69987MO
    Assistant City Counselor
    Amy Raimondo 71291MO
    Assistant City Counselor
    1200 Market St.
    City Hall, Rm 314
    St. Louis, MO 63103
    314-622-3361
    Fax 314-622-4956




3
